Exhibit 10.4

SPROUTS FARMERS MARKET, INC. 2013 INCENTIVE PLAN

(As amended effective as of the Amendment Effective Date)

 

1. Purpose of the Plan

The purpose of this 2013 Incentive Plan (the “Plan”) is to advance the interests
of the Company and its stockholders by providing a means (a) to attract, retain,
and reward directors, officers and other employees of the Company and its
Subsidiaries, (b) to link compensation to measures of the Company’s performance
in order to provide additional incentives, including stock-based incentives and
cash-based incentives, to such persons for the creation of stockholder value,
and (c) to enable such persons to acquire or increase a proprietary interest in
the Company in order to promote a closer identity of interests between such
persons and the Company’s stockholders. The Plan initially became effective on
July 23, 2013. This amended Plan is effective as of February 24, 2015 (the
“Amendment Effective Date”). Changes made pursuant to this amended Plan shall
only apply to Awards made on or after the Amendment Effective Date.

 

2. Definitions

Capitalized terms used in the Plan and not defined elsewhere in the Plan shall
have the meaning set forth in this Section.

2.1 “Award” means a Cash-Based Award or a Share-Based Award.

2.2 “Award Agreement” means a written document prescribed by the Committee and
provided to a Participant evidencing the grant of an Award under the Plan.

2.3 “Beneficiary” means the person(s) or trust(s) entitled by will or the laws
of descent and distribution to receive any rights with respect to an Award that
survive such Participant’s death, provided that if at the time of a
Participant’s death, the Participant had on file with the Committee a written
designation of a person(s) or trust(s) to receive such rights, then such
person(s) (if still living at the time of the Participant’s death) or trust(s)
shall be the “Beneficiary” for purposes of the Plan.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cash-Based Award” means a compensatory award made pursuant to the Plan
pursuant to which a Participant receives, or has the opportunity to receive,
cash, other than an award pursuant to which the amount of cash is determined by
reference to the value of a specific number of Shares. For the avoidance of
doubt, Dividend-Equivalent Rights constitute Cash-Based Awards.

2.6 “Code” means the Internal Revenue Code of 1986, as amended, including
regulations thereunder and successor provisions and regulations thereto.

2.7 “Committee” means the Compensation Committee of the Board, or another
committee appointed by the Board to administer the Plan or any part thereof, or
the Board, where the Board is acting as the Committee or performing the
functions of the Committee, as set forth in Section 3. The Committee shall at
all times consist solely of persons who, at the time of their appointment, each
qualified as a “Non-Employee Director” under Rule 16b-3(b)(3)(b)(i) promulgated
under the Exchange Act, an “independent director” as determined in accordance
with independence standards established by the stock exchange on which the
Shares are at the time primarily traded and, to the extent that relief from the
limitation of Section 162(m) of the Code is sought, an “Outside Director” under
Section 1.162-27(e)(3)(i) of the Treasury Regulations.

2.8 “Company” means Sprouts Farmers Market, Inc., a company organized under the
laws of the State of Delaware.

 

1



--------------------------------------------------------------------------------

2.9 “Dividend-Equivalent Right” means the right to receive an amount, calculated
with respect to a Share-Based Award, which is determined by multiplying the
number of Shares subject to the applicable Award by the per-Share cash dividend,
or the per-Share Fair Market Value (as determined by the Committee) of any
dividend in consideration other than cash, paid by the Company on Shares.

2.10 “Effective Date” means July 23, 2013.

2.11 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.12 “Fair Market Value” means the last reported sale price of a Share during
regular trading hours on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported by the composite
transaction reporting system for securities listed on the NASDAQ Global Select
Market; provided that with respect to a Share-Based Award made at the time of an
Initial Public Offering, Fair Market Value means the price per Share paid by the
public as shown on the final prospectus filed with the Securities and Exchange
Commission.

2.13 “Initial Public Offering” means a sale by the Company of Shares for cash in
an initial underwritten (firm commitment) public offering registered under the
Securities Act of 1933 resulting in the listing of the Shares on a nationally
recognized stock exchange.

2.14 “Non-Employee Director” means a member of the Board who is not otherwise
employed by the Company or any Subsidiary.

2.15 “Participant” means any employee, director or other individual who has been
granted an Award under the Plan.

2.16 “Performance-Based Award” shall have the meaning set forth in Section 6.

2.17 “Share-Based Award” means a compensatory award made pursuant to the Plan
pursuant to which a Participant receives, or has the opportunity to receive,
Shares, or receives, or has the opportunity to receive, cash, where the amount
of cash is determined by reference to the value of a specific number of Shares.
Share-Based Awards shall include, without limitation, stock options, stock
appreciation rights, restricted stock, restricted stock units, stock units, and
bonus shares.

2.18 “Shares” means shares of common stock of the Company and such other
securities as may be substituted or resubstituted for Shares pursuant to
Section 7.

2.19 “Subsidiary” means an entity that is, either directly or through one or
more intermediaries, controlled by the Company.

 

3. Administration

3.1 Committee. The Committee shall administer the Plan, unless the Board shall
appoint a different committee. Other provisions of the Plan notwithstanding, the
Board may perform any function of the Committee under the Plan, and that
authority specifically reserved to the Board under the terms of the Plan, the
Company’s Articles of Incorporation, By-Laws, or applicable law shall be
exercised by the Board and not by the Committee. The Board shall serve as the
Committee in respect of any Awards made to any Non-Employee Director.

3.2 Powers and Duties of Committee. In addition to the powers and duties
specified elsewhere in the Plan, the Committee shall have full authority and
discretion to:

(a) adopt, amend, suspend, and rescind such rules and regulations and appoint
such agents as the Committee may deem necessary or advisable to administer the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

2



--------------------------------------------------------------------------------

(b) correct any defect or supply any omission or reconcile any inconsistency in
the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;

(c) make determinations relating to eligibility for and entitlements in respect
of Awards, and to make all factual findings related thereto; and

(d) make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

All determinations and decisions of the Committee shall be final and binding
upon a Participant or any person claiming any rights under the Plan from or
through any Participant, and the Participant or such other person may not
further pursue his or her claim in any court of law or equity or other arbitral
proceeding.

3.3 Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may delegate, on such
terms and conditions as it determines in its sole and absolute discretion, to
one or more senior executives of the Company (i) the authority to make grants of
Awards to officers (other than executive officers) and employees of the Company
and any Subsidiary or other individuals (other than Non-Employee Directors) who
provide services to the Company or any Subsidiary and (ii) other administrative
responsibilities. Any such allocation or delegation may be revoked by the
Committee at any time.

3.4 Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company or any Subsidiary, the
Company’s independent certified public accountants, or any executive
compensation consultant, legal counsel, or other professional retained by the
Company to assist in the administration of the Plan. No member of the Committee,
nor any officer or employee of the Company acting on behalf of the Committee,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Committee and any officer or employee of the Company acting on behalf of the
Committee or members thereof shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

 

4. Awards

4.1 Eligibility. The Committee shall have the discretion to select Award
recipients from among the following categories of eligible recipients:
(a) individuals who are employees (including officers) of the Company or any
Subsidiary, (b) Non-Employee Directors, and (c) other individuals who provide
services to the Company or any Subsidiary.

4.2 Type of Awards. The Committee shall have the discretion to determine the
type of Award to be granted to a Participant. The Committee is authorized to
grant Awards as a bonus, or to grant Awards in lieu of obligations of the
Company or any Subsidiary to pay cash or grant other awards under other plans or
compensatory arrangements, to the extent permitted by such other plans or
arrangements. Shares issued pursuant to an Award in the nature of a purchase
right (e.g., stock options) shall be purchased for such consideration, paid for
at such times, by such methods, and in such forms, including cash, Shares, other
Awards, or other consideration, as the Committee shall determine.

4.3 Terms and Conditions of Awards. The Committee shall determine the size of
each Award to be granted (including, where applicable, the number of Shares to
which an Award will relate), and all other terms and conditions of each such
Award (including, but not limited to, any exercise price, grant price, or
purchase price, any restrictions or conditions relating to transferability,
forfeiture, exercisability, or

 

3



--------------------------------------------------------------------------------

settlement of an Award, and any schedule or performance conditions for the lapse
of such restrictions or conditions, and accelerations or modifications thereof,
based in each case on such considerations as the Committee shall determine). The
Committee may determine whether, to what extent, and under what circumstances an
Award may be settled, or the exercise price of an Award may be paid, in cash,
Shares, other Awards, or other consideration, or an Award may be canceled,
forfeited, or surrendered. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee. The Committee may
use such business criteria and measures of performance as it may deem
appropriate in establishing performance conditions, and may exercise its
discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except with respect to Performance-Based Awards, which
shall be governed by Section 6. Notwithstanding the foregoing, (i) except with
respect to Substitute Awards, the price per Share at which Shares may be
purchased upon the exercise of a stock option shall not be less than one hundred
percent (100%) of the Fair Market Value on the date of grant of such stock
option, (ii) except with respect to Substitute Awards, with respect to stock
appreciation rights, the price per Share from which stock appreciation is
measured shall not be less than one hundred percent (100%) of the Fair Market
Value of such Share on the date of grant of the stock appreciation right,
(iii) the period during which an Award may remain outstanding shall not exceed
ten (10) years from the date the Award is granted, (iv) dividends and
Dividend-Equivalent Rights shall not be paid with respect to unvested
performance shares and performance units, as applicable, (provided dividends and
Dividend-Equivalent Rights may accrue on such unvested awards and be paid to the
extent the awards vest), and (v) any Awards granted to Non-Employee Directors
shall be granted to all Non-Employee Directors on a non-discretionary basis
based on a formula approved by the Committee.

4.4 No Repricing of Stock Options or Stock Appreciation Rights. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the terms of outstanding Awards
may not be amended to reduce the exercise price of outstanding stock options or
the base amount of outstanding stock appreciation rights or cancel outstanding
stock options or stock appreciation rights in exchange for cash, other awards or
stock options or stock appreciation rights with an exercise price or base
amount, as applicable, that is less than the exercise price or base amount, as
applicable, of the original stock options or stock appreciation rights without
stockholder approval.

4.5 Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 4.4, Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Subsidiary, or any business entity to be acquired by
the Company or a Subsidiary, or any other right of a Participant to receive
payment from the Company or any Subsidiary.

 

5. Limitations on Awards

5.1 Aggregate Number of Shares Available for Awards. The aggregate number of
Shares that may be delivered to Participants or their Beneficiaries pursuant to
all Awards granted under the Plan shall not exceed 10,089,072 (the “Aggregate
Share Limit”).

5.2 Individual Limits for Awards. All Awards under the Plan shall be expressed
in Shares (other than Cash-Based Awards and Dividend-Equivalent Rights, which
need not be expressed in Shares). The individual Share limits of this
Section 5.2 shall apply without regard to whether the Awards are to be paid in
Shares or cash. Subject to adjustments pursuant to Section 7 with respect to
clauses (a) and (b) below:

(a) the maximum number of Shares with respect to which any stock options and
stock appreciation rights may be granted under the Plan in any one calendar year
to any employee shall not exceed 500,000;

 

4



--------------------------------------------------------------------------------

(b) the maximum number of Shares with respect to which restricted stock,
restricted stock units, stock units, bonus shares and other Share-Based Awards
intended to constitute Performance-Based Awards may be granted under the Plan in
any one calendar year to any employee shall not exceed 150,000;

(c) an employee may not accrue cash dividends and Dividend-Equivalent Rights
under the Plan on Performance-Based Awards during any one calendar year in an
aggregate amount in excess of $250,000 with respect to such Awards made to the
employee on or after March 1, 2015; and

(d) the maximum aggregate amount that may be paid to an employee under
Cash-Based Awards (other than Dividend Equivalent Rights) intended to be
Performance-based Awards granted under the Plan with respect to each 12 month
period within a performance period shall not exceed $4,000,000 (if a performance
period includes more than one year, the amount payable with respect to each 12
month period shall be determined by dividing the total amount payable for the
performance period by the number of years in the performance period).

5.3 Source of Shares. Shares of Common Stock issued under the Plan may be
authorized but unissued shares of Common Stock or reacquired shares of Common
Stock, including shares purchased by the Company on the open market for purposes
of the Plan.

5.4 Share Counting.

(a) The Aggregate Share Limit shall be reduced as follows: (i) for each Share
that is actually delivered pursuant to a Share-Based Award (other than a
Share-Based Award that is payable in cash), the Aggregate Share Limit shall be
reduced by one Share, (ii) for a stock-settled stock appreciation right, in
addition to the reduction described in clause (i), upon exercise thereof, the
Aggregate Share Limit shall be reduced by a number of Shares having a Fair
Market Value equal to the base price or exercise price for the number of Shares
so exercised, and (iii) for each Share withheld by the Company to satisfy the
exercise price or withholding taxes with respect to any Share-Based Award, the
Aggregate Share Limit shall be reduced by one Share.

(b) The Aggregate Share Limit shall be increased as follows: (i) for any Award
that resulted in a reduction in the Aggregate Share Limit pursuant to
Section 5.4(a), the Aggregate Share Limit shall be increased for each Share
issued pursuant to such Award that is forfeited and returned to the Company for
no consideration, or is repurchased by the Company from the Participant for the
price paid by the Participant for such Share, and (ii) for any Shares that are
tendered to the Company by a Participant in satisfaction of any withholding tax
obligation arising in connection with an Award, the Aggregate Share Limit shall
be increased by each Share so tendered.

(c) The Aggregate Share Limit shall neither be increased nor decreased in
respect of (i) the grant or settlement of any Cashed-Based Award, or any
Share-Based Award to the extent settled in cash, (ii) Shares repurchased by the
Company on the open market to satisfy the obligation to deliver Shares pursuant
to Awards, or (iii) the grant or settlement of Substitute Awards, as described
in Section 5.5.

5.5 Acquisitions. In connection with the acquisition of any business by the
Company or any of its Subsidiaries, any outstanding equity grants with respect
to stock of the acquired company may be assumed or replaced by Awards under the
Plan upon such terms and conditions as the Committee determines in its sole
discretion. Shares subject to any such outstanding grants that are assumed or
replaced by Awards under the Plan in connection with an acquisition (“Substitute
Awards”) shall not reduce the Aggregate Share Limit, consistent with applicable
stock exchange requirements. Notwithstanding any provision of the Plan to the
contrary, Substitute Awards shall have such terms as the Committee deems
appropriate, including without limitation exercise prices or base prices on
different terms than those described herein. In the event that the Company
assumes a stockholder-approved equity plan of an acquired company, available
Shares under such assumed plan (after appropriate adjustments to reflect the
transaction) may be issued pursuant to Awards under this Plan and shall not
reduce the Aggregate Share Limit, subject to applicable stock exchange
requirements.

 

5



--------------------------------------------------------------------------------

6. Performance-Based Awards

6.1 In General. The Committee may determine that Stock-Based Awards, other than
stock options and stock appreciation rights, and Cash-Based Awards granted to a
key employee shall be considered “qualified performance-based compensation”
under Section 162(m) of the Code. The provisions of this Section 6 shall apply
to any such Awards that the Committee determines are to be considered “qualified
performance-based compensation” under Section 162(m) of the Code
(“Performance-Based Awards”). Awards shall only qualify as Performance-Based
Awards if at the time of grant the Committee is comprised solely of two or more
“outside directors” (as such term is used in Section 162(m) of the Code and the
regulations thereunder).

6.2 Performance Goals. When Performance-Based Awards are granted, the Committee
shall establish in writing (a) the objective performance goals that must be met,
(b) the period during which performance will be measured, (c) the maximum
amounts that may be paid if the performance goals are met, consistent with the
limits of Section 5.2 above, and (d) any other conditions that the Committee
deems appropriate and consistent with the requirements of Section 162(m) of the
Code for “qualified performance-based compensation.” For Performance-Based
Awards, the performance goals shall satisfy the requirements of the applicable
regulations under Section 162(m), including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the performance goals be established in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goals have been met. For Awards identified by the Committee as
Performance-Based Awards the Committee shall not have discretion to increase the
amount of compensation that is payable based on achievement of the performance
goals except as provided under Section 162(m), but may reduce the amount of
compensation that is payable.

6.3 Performance Measures. For Awards identified by the Committee as
Performance-Based Awards, the Committee shall use objectively determinable
performance goals based on one or more of the following performance measures:
(a) share price, (b) net income or earnings before or after taxes (including
earnings before interest, taxes, depreciation and/or amortization),
(c) operating income, (d) earnings per share, (e) comparable store sales growth,
(f) cash flow, (g) return on capital, (h) revenues, (i) return measures,
(j) sales or product volume, (k) inventory turns, (l) working capital, (m) gross
or net profitability/profit margins, (n) objective measures of productivity or
operating efficiency, (o) costs, (p) budgeted expenses (operating and capital),
(q) market share (in the aggregate or by segment), (r) level or amount of
acquisitions, (s) economic value-added, (t) enterprise value, (u) book value,
(v) customer satisfaction survey results, (w) objective measures related to
store openings, relocations and remodelings (including number, cost, timeline,
productivity and operating efficiency) and (x) objective measures related to
lease arrangements (including number, cost and timeline). These performance
criteria are permitted to be applied on an absolute basis or be relative to one
or more peer companies or indices or any combination thereof or, if applicable,
be computed on an accrual or cash accounting basis. The performance goals may
relate to the Participant’s business unit, specified Subsidiaries, or the
performance of the Company as a whole, or any combination of the foregoing.
Performance goals need not be uniform as among participants. The Committee may
determine that Performance-Based Awards shall be granted, exercised, and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise, and/or
settlement of such Performance-Based Awards.

6.4 Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (a) 90 days after
the beginning of the performance period or (b) the date on which 25 percent of
the performance period has been completed, or such other date as may be required
or permitted under applicable regulations under Section 162(m) of the Code.

6.5 Certification of Results. The Committee shall certify the performance
results for the performance period specified in the Award Agreement before
payment with respect to the performance

 

6



--------------------------------------------------------------------------------

results is made. The Committee shall determine the amount, if any, to be paid
pursuant to each Award based on the achievement of the performance goals and the
satisfaction of other terms of the Award agreement, and subject to Committee
discretion as described in Section 6.2 above.

6.6 Impact of Extraordinary Items or Changes in Accounting. To the extent
applicable, subject to the following sentence and unless the Committee
determines otherwise, the determination of the achievement of performance goals
shall be based on the relevant financial measure, computed in accordance with
U.S. generally accepted accounting principles (“GAAP”), and in a manner
consistent with the methods used in the Company’s audited financial statements.
In setting the performance goals for Performance-Based Awards within the period
prescribed in Section 6.4, the Committee may provide for such adjustments as it
deems appropriate, to the extent consistent with the requirements of
Section 162(m), including but not limited to, objectively determinable
adjustments for: (i) extraordinary items as determined by the Company’s
independent public accountants in accordance with GAAP, (ii) changes in
accounting methods, (iii) store closure and exit costs, (iv) non-recurring
acquisition expenses, (v) gains and losses from disposal of assets, (vi) public
offering expenses, (vii) losses on extinguishment of debt, (viii) expenses
related to discontinued operations, or (ix) the related tax impacts of each of
the foregoing adjustments. Notwithstanding the foregoing, in calculating
operating income (including on a per share basis), the Committee may, within the
period described in Section 6.4, provide that such calculation shall be made on
the same basis as reflected in a release of the Company’s earnings for a
previously completed period as specified by the Committee.

 

7. Adjustments

In the event of any change in the outstanding Shares by reason of any
reorganization, recapitalization, merger, amalgamation, consolidation, spin-off,
combination or exchange of Shares, repurchase, liquidation, dissolution or other
corporate exchange, any large, special and non-recurring dividend or
distribution to stockholders, or other similar corporate transaction, the
Committee may make such substitution or adjustment, if any, as it deems to be
equitable and in order to preserve, without enlarging, the rights of
Participants, as to (a) the number and kind of Shares which may be delivered
pursuant to Section 5.1 and the maximum number and kind of Shares with respect
to which a Participant may receive Awards in any year as set forth in
Section 5.2, (b) the number and kind of Shares subject to or deliverable in
respect of outstanding Awards, and (c) the exercise price, grant price or
purchase price relating to any Award. The Committee will make such substitutions
or adjustments including as described in (a), (b) or (c) above as it deems fair
and equitable to the Participants as a result of any Share dividend or split
declared by the Company. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including cancellation of Awards in exchange for the intrinsic (i.e.,
in-the-money) value, if any, of the vested portion thereof, substitution of
Awards using securities or other obligations of a successor or other entity,
acceleration of the expiration date for Awards, or adjustment to performance
goals in respect of Awards) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence, and
acquisitions and dispositions of businesses and assets) affecting the Company,
any Subsidiary or any business unit, or the financial statements of the Company
or any Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles. Notwithstanding the foregoing, if any such event will
result in the acquisition of all or substantially all of the Company’s
outstanding Shares, then if the document governing such acquisition (e.g.,
merger agreement) specifies the treatment of outstanding Awards, such treatment
shall govern without the need for any action by the Committee. Notwithstanding
the foregoing, any adjustments to Performance-Based Awards pursuant to this
Section 7 shall be consistent with Section 162(m) of the Code.

 

8. General Provisions

8.1 Compliance with Laws and Obligations. The Company shall not be obligated to
issue or deliver Shares in connection with any Award or take any other action
under the Plan in a transaction subject

 

7



--------------------------------------------------------------------------------

to the registration requirements of any applicable securities law, any
requirement under any listing agreement between the Company and any securities
exchange or automated quotation system, or any other law, regulation, or
contractual obligation of the Company, until the Company is satisfied that such
laws, regulations, and other obligations of the Company have been complied with
in full. Certificates representing Shares issued under the Plan will be subject
to such stop-transfer orders and other restrictions as may be applicable under
such laws, regulations, and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

8.2 Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except to a Beneficiary in the event of the
Participant’s death (to the extent any such Award, by its terms, survives the
Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his guardian or legal
representative; provided, however, that, if and only to the extent permitted by
the Committee, Awards and other rights hereunder may be transferred during the
lifetime of the Participant, to family members (and trusts or other entities for
the benefit of Participants and family members) for purposes of the
Participant’s estate planning, or to charities for charitable purposes (in each
case as determined by the Committee), and may be exercised by such transferees
in accordance with the terms of such Award. Awards and other rights under the
Plan may not be pledged, mortgaged, hypothecated, or otherwise encumbered, and
shall not be subject to the claims of creditors. A Beneficiary, transferee, or
other person claiming any rights under the Plan from or through any Participant
shall be subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional terms and conditions deemed necessary or appropriate by
the Committee.

8.3 No Right to Continued Employment; Leaves of Absence. Neither the Plan, the
grant of any Award, nor any other action taken hereunder shall be construed as
giving any employee, consultant, director, or other person the right to be
retained in the employ or service of the Company or any of its Subsidiaries (for
the vesting period or any other period of time), nor shall it interfere in any
way with the right of the Company or any of its Subsidiaries to terminate any
person’s employment or service at any time. Unless otherwise specified in the
applicable Award Agreement and to the extent consistent with Code Section 409A,
(a) an approved leave of absence shall not be considered a termination of
employment or service for purposes of an Award under the Plan, and (b) any
Participant who is employed by or performs services for a Subsidiary shall be
considered to have terminated employment or service for purposes of an Award
under the Plan if such Subsidiary is sold or no longer qualifies as a Subsidiary
of the Company, unless such Participant remains employed by the Company or
another Subsidiary.

8.4 Taxes. The Company and any Subsidiary is authorized to withhold from any
delivery of Shares in connection with an Award, any other payment relating to an
Award, or any payroll or other payment to a Participant, amounts of withholding
and other taxes due or potentially payable in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company, its Subsidiaries and Participants to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any Award. This authority shall include authority to withhold or
receive Shares or other consideration and to require Participants to make cash
payments in respect thereof in satisfaction of withholding tax obligations.

8.5 Changes to the Plan and Awards. The Board may amend, suspend, discontinue,
or terminate the Plan or the Committee’s authority to grant Awards under the
Plan without the consent of stockholders or Participants, except that any
amendment shall be subject to the approval of the Company’s stockholders at or
before the next annual meeting of stockholders for which the record date is
after the date of such Board action if (a) it materially modifies the terms of
the Plan or (b) such stockholder approval is required by any applicable law,
regulation or stock exchange rule. The Board may otherwise, in its discretion,
determine to submit other such amendments to stockholders for approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant under any Award
theretofore granted. The Committee may amend, suspend, discontinue, or

 

8



--------------------------------------------------------------------------------

terminate any Award theretofore granted and any Award Agreement relating
thereto; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under such Award. Any action taken by the Committee pursuant to Section 7 shall
not be treated as an action described in this Section 8.5. Notwithstanding
anything in the Plan to the contrary, the Board may amend the Plan and Awards in
such manner as it deems appropriate in the event of a change of applicable law
or regulations.

8.6 No Right to Awards; No Stockholder Rights. No Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants, employees, consultants,
or directors. No Award shall confer on any Participant any of the rights of a
stockholder of the Company unless and until Shares are duly issued or
transferred and delivered to the Participant in accordance with the terms of the
Award.

8.7 Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company; provided, however, that
the Committee may authorize the creation of trusts or make other arrangements to
meet the Company’s obligations under the Plan to deliver cash, Shares, other
Awards, or other consideration pursuant to any Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.

8.8 Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan or of any amendment to stockholders for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements as it may deem desirable, including
the granting of awards otherwise than under the Plan, and such arrangements may
be either applicable generally or only in specific cases.

8.9 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Award, or other property shall be issued or paid in lieu of fractional shares
or whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

8.10 Company Policies. All Awards granted under the Plan shall be subject to any
applicable clawback or recoupment policies, share trading policies and other
policies that may be implemented by the Board from time to time, including such
policies that may be implemented after the date an Award is granted.

8.11 Successors and Assigns. The Plan and Award Agreements may be assigned by
the Company to any successor to the Company’s business. The Plan and any
applicable Award Agreement shall be binding on all successors and assigns of the
Company and a Participant, including any permitted transferee of a Participant,
the Beneficiary or estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

8.12 Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

8.13 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

9



--------------------------------------------------------------------------------

8.14 Plan Termination. Unless earlier terminated by the Board, the Plan shall
terminate on the day before the tenth anniversary of the later of the Effective
Date or the date of any subsequent stockholder approval of the Plan. Upon any
such termination of the Plan, no new authorizations of grants of Awards may be
made, but then-outstanding Awards shall remain outstanding in accordance with
their terms, and the Committee otherwise shall retain its full powers under the
Plan with respect to such Awards.

8.15 Section 409A. Notwithstanding the other provisions hereof, the Plan and the
Awards are intended to comply with the requirements of Code Section 409A, to the
extent applicable. Accordingly, all provisions herein and with respect to any
Awards shall be construed and interpreted such that the Award either
(a) qualifies for an exemption from the requirements of Code Section 409A or
(b) satisfies the requirements of Code Section 409A to the maximum extent
possible; provided, however, that in no event shall the Company be obligated to
reimburse a Participant or Beneficiary for any additional tax (or related
penalties and interest) incurred by reason of application of Code Section 409A,
and the Company makes no representations that Awards are exempt from or comply
with Code Section 409A and makes no undertakings to ensure or preclude that Code
Section 409A will apply to any Awards. If an Award is subject to Code
Section 409A, (i) distributions shall only be made in a manner and upon an event
permitted under Code Section 409A, (ii) payments to be made upon a termination
of employment shall only be made upon a “separation from service” under Code
Section 409A, (iii) unless the Award Agreement specifies otherwise, each
installment payment shall be treated as a separate payment for purposes of Code
Section 409A, and (iv) in no event shall a participant, directly or indirectly,
designate the calendar year in which a distribution is made except in accordance
with Code Section 409A. Notwithstanding anything herein to the contrary, in the
event that any Awards constitute nonqualified deferred compensation under Code
Section 409A, if (x) the Participant is a “specified employee” of the Company as
of the specified employee identification date for purposes of Code Section 409A
(as determined in accordance with the policies and procedures adopted by the
Company) and (y) the delivery of any cash or Shares payable pursuant to an Award
is required to be delayed for a period of six months after separation from
service pursuant to Code Section 409A, such cash or Shares shall be paid within
15 days after the end of the six-month period. If the Participant dies during
such six-month period, the amounts withheld on account of Code Section 409A
shall be paid to the Participant’s Beneficiary within 30 days of the
Participant’s death. The Committee shall have the discretion to provide for the
payment of an amount equivalent to interest, at such rate or rates fixed by the
Committee, on any delayed payment. The determination of key employees, including
the number and identity of persons considered key employees and the
identification date, shall be made by the Committee or its delegate each year in
accordance with Code Section 416(i) and the “specified employee” requirements of
Code Section 409A.

 

10